        Case 2:20-cv-01182-EFB Document 3 Filed 06/16/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    JAMES L BURNS, III,                               No. 2:20-cv-1182-EFB
11                       Plaintiff,
12           v.                                         ORDER
13    ANDREW SAUL, Commissioner of Social
      Security,
14
                         Defendant.
15

16

17          Plaintiff has requested authority under 28 U.S.C. § 1915 to proceed in forma pauperis,

18   and has submitted the affidavit required thereunder which demonstrates that plaintiff is unable to

19   prepay fees and costs or give security for them. Accordingly, the request to proceed in forma

20   pauperis will be granted. 28 U.S.C. § 1915(a).

21          In accordance with the above, IT IS HEREBY ORDERED that:

22          1. Plaintiff’s request to proceed in forma pauperis is granted.

23          2. The Clerk of the Court is directed to serve a copy of this order on the United States

24   Marshal.

25          3. Within fourteen days from the date of this order, plaintiff shall submit to the United

26   States Marshal an original and five copies of the completed summons, five copies of the

27   complaint, and five copies of the scheduling order, and shall file a statement with the court that

28   said documents have been submitted to the United States Marshal.
                                                       1
        Case 2:20-cv-01182-EFB Document 3 Filed 06/16/20 Page 2 of 2

 1          4. The United States Marshal is directed to serve all process without prepayment of costs
 2   not later than sixty days from the date of this order. Service of process shall be completed by
 3   delivering a copy of the summons, complaint, and scheduling order to the United States Attorney
 4   for the Eastern District of California, and by sending two copies of the summons, complaint, and
 5   scheduling order by registered or certified mail to the Attorney General of the United States at
 6   Washington, D.C. See Fed. R. Civ. P. 4(i)(1)(A) & (B). The Marshal shall also send a copy of
 7   the summons, complaint, and scheduling order by registered or certified mail to the
 8   Commissioner of Social Security, c/o Office of General Counsel, Region IX, 160 Spear Street,
 9   Suite 800, San Francisco, CA 94105-1545. See Fed. R. Civ. P. 4(i)(2). The United States
10   Marshal shall thereafter file a statement with the court that said documents have been served.
11          5. The parties are hereby notified that, after service of the complaint, this action will be
12   stayed pursuant to General Order Number 615, and there will be no scheduling order or deadlines
13   in effect pending further order of the court. See E.D. Cal. G.O. 615 ¶¶ 6 & 10.
14          6. The Clerk is directed to issue the Consent/Decline forms only. Pursuant to GO 615, no
15   briefing schedule shall issue.
16   DATED: June 15, 2020
17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
